Citation Nr: 9925659	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Validity of the loan guaranty indebtedness in the 
original amount of $20,070.27.

2.  Waiver of recovery of loan guaranty indebtedness in the 
original amount of $20,070.27.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), that found that the indebtedness at issue was properly 
established and the amount correct.  

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  The 
transcript of that hearing has been associated with the 
appellant's claims folder.


FINDINGS OF FACT

1.  In August 1985, a veteran and his spouse purchased a 
house in Homestead, Florida, using a VA guaranteed mortgage 
loan in the amount of $48,000.

2.  In June 1990, the appellant and his spouse executed a 
warranty deed to purchase the property from the original 
borrower and his spouse, which included an assumption of the 
VA loan obligation.   

3.  In December 1991, the VA received a Notice of Default 
from the Lender indicating that the loan was in default as of 
October 1, 1991.  In January 1992, VA received a Notice of 
Intention to Foreclose from the Lender.

4.  In May 1994, the property sold for an amount less than 
the outstanding principal, interest and foreclosure costs, 
and the resulting deficiency of $20,070.27 was charged to the 
appellant.



CONCLUSION OF LAW

The charged loan guaranty indebtedness was validly 
established and has been correctly calculated in the amount 
of $20,070.27.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 1.911, 36.4321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has disputed the validity of charged loan 
guaranty indebtedness, which has been calculated by the RO as 
$20,070.27.

In the interest of clarity, the Board will review the factual 
background of this case.  The issue on appeal will then be 
analyzed and a decision rendered.  

Factual Background

In August 1985, the original borrower, a veteran, and his 
spouse closed on a property in Homestead, Florida, using a VA 
guaranteed mortgage loan.  The amount of the loan was 
$48,000.00. 

In June 1990, the appellant and his spouse executed a 
warranty deed to purchase the property from the original 
borrower and his spouse.  The deed, which was signed by both 
the appellant and his wife provided that the grantee (the 
appellant and his wife) "expressly assumes and agrees to 
pay" $48,000, the amount of the mortgage which was executed 
in August 1985, and that the grantee agreed "to pay all of 
the obligations of the grantor under the terms of the 
instruments creating the loan to indemnify the Veterans 
Administration to the extent of any claim payment arising 
from the guaranty or insurance of the indebtedness above 
mentioned."  


In December 1991, the VA received a Notice of Default from 
the lender indicating that the loan was in default as of 
October 1, 1991.  At that time it was noted that the 
appellant's attitude toward the default was cooperative and 
that the reason for the default was that business was slow.  
Also documented were several attempts to reach the appellant 
from October 1992 to December 1992, many of which were 
unsuccessful.  In January 1992, VA received a Notice of 
Intention to Foreclose from the Lender.  

In July 1992, the appellant was contacted by letter by a 
private real estate appraiser.  Therein the appraiser 
indicated that he had been assigned by VA to appraise the 
property at issue due to the possibility of foreclosure.

The evidence refects that in February 1993 the appellant and 
his wife were granted forbearance from foreclosure by the 
lender pursuant to an agreement reached whereby the appellant 
and his spouse were to come current on the past due amounts 
to the lender.  It does not appear that the appellant and his 
spouse were able to comply with the forbearance plan and 
accordingly it became null and void.  

The records reflect that a VA foreclosure appraisal issued in 
March 1994 showed that the original appraisal of the property 
in August 1985 was $49,240.00.  The appraisal showed that the 
"as is" value of the property in March 1994 was estimated 
as $46,500, and that the value "as repaired" would be 
$57,900.00, with an estimated cost of repairs in the amount 
of $9,500.00.  It was noted that the project in which the 
property was located was severely damaged in August 1992 as a 
result of Hurricane Andrew.

In April 1994, a Summary Judgment of Foreclosure was entered 
by a Florida Circuit Court.  In May 1994, a foreclosure sale 
to place at which time the property was sold for $41,297.00.  
The evidence showed that publication of a notice of public 
sale of the property was printed in a newspaper in Dade 
County, Florida.  

In September 1994, VA received a claim under the loan 
guaranty from the BancBoston Mortgage Company based the 
deficiency which resulted from the shortfall between the 
appellant's mortgage indebtedness and the May 1994 sale price 
of the property upon foreclosure.  In October 1994, VA paid 
$20,391.27 to the mortgage company.  In October 1994, the 
Committee determined that the appellant was liable to VA for 
indebtedness in the amount of $20,070.27.

In October 1994, the RO considered whether the veteran, the 
original owner of the property at issue should be released 
from liability in light of the appellant's default.  The 
evidence showed that the veteran's loan was current at the 
time of the transfer, that the transferee (the appellant and 
his spouse) assumed liability, and that the loan was 
maintained as current by the appellant for 12 consecutive 
months after the assumption.  Accordingly, in October 1994, 
the veteran was notified by the RO that he was released from 
any liability resulting from the appellant's default.

In January 1995, correspondence from the appellant to VA was 
received in which he disputed the creation of the debt and 
requested a waiver of the debt.  In January 1995, the RO 
responded to the appellant's correspondence indicating that 
the debt had been properly established and that the amount 
was correct.  This appeal followed.

The appellant presented testimony at a hearing held before a 
member of the Board in May 1999.  The appellant testified 
that he purchased a home in Homestead, Florida in which had 
been previously purchased during the 1980's by a veteran and 
his spouse as a VA loan guaranty.  The appellant testified 
that he took the property "subject to" the existing loan 
rather than assuming the existing loan.  The appellant stated 
that at the point that the loan was assumed he did not even 
know that it was a VA mortgage and he stated that he had no 
contact with VA.  The appellant stated that Hurricane Andrew 
destroyed the property in 1992 to the point where it was 
unlivable.  The appellant indicated that after the hurricane 
he sold the unit to someone else, but that the buyers never 
made payments on the property.  He testified that he sued one 
of the buyers and won a $110,000.00 judgment against him, 
which he was unable to collect.  The appellant stated that he 
never received notice of the foreclosure of the property and 
that he was not there to defend it.

Analysis

The appellant is challenging the validity of the 
indebtedness.  It is clear that he has the right to dispute 
the existence and amount of the loan guaranty indebtedness, 
which is a right that may be exercised separately from a 
request for waiver or at the same time.  
38 C.F.R. 1.911(c)(1) (1998); see also VAOPGCPREC 6-98 (April 
24, 1998).

The appellant has challenged the validity of the debt based 
primarily upon the following arguments, some of which 
overlap: (1) VA has no right of subrogation because a 
mortgagee's rights do not establish liability on his part per 
Florida state law; (2) no document was executed establishing 
any other rights except subrogation; (3) VA's only remedy to 
collect was pursuant to the sale of the property as per 
Florida law; (4) there was no express assumption or agreement 
to pay VA by the appellant and there was no express 
indemnity; (5) there was no notice of foreclosure and 
subsequent indebtedness to VA; (6) there was no opportunity 
given or improper notice was given to the appellant regarding 
the necessity of execution of a release at closing; (7) the 
amount of the debt is improper and was not properly 
established; (8) the amount and method of realization of the 
amount of the foreclosure sale was improper and the amount of 
the deficit judgment was improper; (9) other parties, based 
on the argument that the appellant is the improper party from 
which to seek restitution and that other parties such as the 
mortgagee caused the debt and therefore should be liable.  

In reviewing the appellant's contentions, the Board discerns 
four main arguments.  First, the appellant contends that his 
purchase of the property, at most, made him subject to VA's 
right of subrogation, not indemnity, and, moreover, VA's 
creation of the loan guaranty indebtedness under a theory of 
subrogation is contrary to Florida law.  Second, he contends 
that he was not accorded due process.  Third, he contends 
that the amount of the indebtedness is incorrect.  Fourth, he 
contends in effect that VA should seek restitution from other 
allegedly responsible individuals, in particular the mortgage 
company.  The Board will address these contentions in turn.

Indemnity and subrogation

The Board first observes that the right of VA to recover loan 
guaranty debts is predicated on two legal theories: indemnity 
and subrogation.  VA may seek reimbursement under either or 
both theories.  38 C.F.R. § 36.4323 (1998); Stone v. 
Derwinski, 2 Vet. App. 56, 57 (1992).  The Board observes 
that these arguments are not supported by specific citations 
to state or federal law, regulations or judicial decisions.

For any VA-guaranteed home loan closed before January 1, 
1990, as in this case, when the VA pays the mortgage holder 
of a defaulted loan a claim on the guaranty, "the Secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the guaranty."  
38 U.S.C.A. § 3732(a)(1) (West 1991); 38 C.F.R. § 36.4323(a) 
(1998).  Subrogation places the VA in the position of the 
mortgage holder, which therefore avails the claimant-obligor 
of any defenses available to a debtor under state law, all 
obligors, including veterans, spouses, and persons who 
assumed the loan, may be liable to VA under subrogation.  See 
VAOPGCPREC 15-94 (June 23, 1994).  Thus, with respect to 
subrogation, the obligor, in this case the appellant, may 
avail himself of any defenses which are available to a debtor 
under state law.  

VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1998); 38 
C.F.R. § 36.4323(e) (1998).  VA's right of indemnity is 
independent of any right of the mortgage holder.  Id., United 
States v. Church, 736 F. Supp. 1494, 1497 (N.D. Ind. 1990).  
VA's right to indemnity has been upheld by a decision of the 
United States Supreme Court.  See United States v. Shimer, 
367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).  VA's 
"right of indemnity stands on equal footing with the right of 
subrogation."  Carter v. Derwinski, 987 F.2d. 611 (9th Cir. 
1993).  

With respect to subrogation, the Board is unable to find any 
Florida state law which would support the appellant's 
argument that VA has no right of subrogation because a 
mortgagee's rights do not establish liability on his part per 
Florida state law.  Moreover even if such Florida state law 
existed, private rights to which the United States is 
subrogated and state court judgments which impact upon the 
administration of the federal Loan Guaranty Program are 
inextricably intertwined with the public rights resulting 
from the benefits conferred upon veterans by statute.  
Indeed, the federal Loan Guaranty Program displaces state law 
to the extent that federal law is inconsistent with state 
law.  United States v. Shimer, 367 U.S. 374 (1961); see 
United States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985).  

"The Regulations promulgated by the Veterans' Administration 
make clear that they were intended to create a uniform system 
for determining the Administration's obligation as guarantor, 
which in its operation would displace state law."  Shimer, 
367 U.S. at 377.  Accordingly, even if such a state law 
existed [and the appellant has specifically identified no 
such state law] such law would not negate the VA right to 
recover under the theory of subrogation which is established 
by federal regulations.

With respect to indemnity, the appellant argues that no 
document was executed establishing any other rights except 
subrogation.  The evidence in this case is decidedly to the 
contrary.  In June 1990, the appellant and his spouse 
executed a warranty deed to purchase the property from the 
original borrower and his spouse by assumption.  The deed, 
which was signed by both the appellant and his wife provided 
that the grantee (the appellant and his wife) "expressly 
assumes and agrees to pay" $48,000, the amount of the 
mortgage which was executed in August 1985, and that the 
grantee agreed "to pay all of the obligations of the grantor 
under the terms of the instruments creating the loan to 
indemnify the Veterans Administration to the extent of any 
claim payment arising from the guaranty or insurance of the 
indebtedness above mentioned."  Thus, it is clear that the 
appellant agreed to indemnify VA.

The appellant further contends that there was no express 
assumption or agreement to pay VA and that there was no 
express indemnity.  This has in essence already been 
addressed above.  The evidence shows that in June 1990, the 
appellant and his spouse executed a warranty deed to purchase 
the property from the original borrower and his spouse by 
assumption.  The deed, which was signed by both the appellant 
and his wife provided that the grantee (the appellant and his 
wife) "expressly assumes and agrees to pay" $48,000, the 
amount of the mortgage which was executed in August 1985, and 
that the grantee agreed "to pay all of the obligations of 
the grantor under the terms of the instruments creating the 
loan to indemnify the Veterans Administration to the extent 
of any claim payment arising from the guaranty or insurance 
of the indebtedness above mentioned."  To the extent that 
the appellant relies on the contract as support for his 
position that he is not obligated to VA, its express terms a 
contrary to his position.

Under 38 C.F.R. § 36.4323(a), the VA has the right of 
indemnity and subrogation when it has been required to make 
payment to a lender pursuant to a home loan guaranty.  
Amounts paid by the VA under a home loan guaranty constitute 
a debt owed to the United States.  38 C.F.R. § 36.4323(e).  
For the above-stated, reasons, the Board concludes that VA 
had and has rights of both subrogation and indemnity against 
the appellant.

The United States Government may proceed to collect a debt 
established as described above, unless the debtor obtains a 
release from liability under the guaranty pursuant to 38 
U.S.C. § 3713 and 38 C.F.R. § 36.4323(f) or a waiver of 
liability pursuant to 38 U.S.C. § 5302 and 38 C.F.R. §§ 1.964 
and 1.965 .  See Travelstead v. Derwinski, 1 Vet. App. 344, 
346 (1991).  In this case, the appellant received neither a 
release or waiver of liability prior to signing the warranty 
deed in June 1990 in which he specifically agreed to 
indemnify the VA to the extent of any claim payment arising 
from the guaranty or insurance of the indebtedness above 
mentioned.  

The appellant has also argued payment to VA of the 
indebtedness is an improper remedy based on the argument that 
VA's only remedy to collect was pursuant to the sale of the 
property as per Florida law.  As indicated previously, the VA 
has the right of indemnity and subrogation when it has been 
required to make payment to a lender pursuant to a home loan 
guaranty.  Even if Florida law provided that the only 
collection remedy which VA had was pursuant to the sale of 
the property, an argument for which the appellant did not 
provide a statutory citation and for which the Board was 
unable to find support for upon independently researching the 
law of Florida, the VA regulations discussed above would 
displace state law.  See Shimer, 367 U.S. at 377. 

Due process

The appellant has also argued that he received no notice of 
foreclosure and subsequent indebtedness to VA and he contends 
that the VA loan guaranty indebtedness was accordingly not 
validly created.  

A number of Federal District and Circuit Court decisions have 
held that the VA's right to indemnity could be denied if the 
VA failed to provide the veteran-obligor with notice of the 
foreclosure.  See United States v. Whitney, 602 F. Supp. 722 
(W.D.N.Y. 1985); United States v. Murdock, 627 F. Supp. 272 
(N.D. Ind. 1985); Vail v. Derwinski, 946 F.2d 589 (8th Cir. 
1991), op. modified and reh'g denied, 956 F.2d 812 (8th Cir. 
1992).  See also Buzinski v. Brown, 6 Vet. App. 360, 365 
(1994); East v Brown, 8 Vet. App. 34, 39 (1995)

The Whitney case and its progeny dealt with a situation in 
which a veteran who transferred his interest in property 
subject to a VA loan guaranty to a third party did not 
receive notice of the transferee's subsequent default.  In 
Whitney, the District Court found that the VA's right to 
enforce collection of a loan guaranty debt based on a theory 
of indemnity was defeated in a situation in which the VA 
could easily have ascertained the address of the original 
veteran-obligor, but did not do so.  Whitney, 602 F. Supp. at 
732.  The failure to provide actual notice of the 
transferee's default and foreclosure proceedings under such 
circumstances violated the veteran's constitutionally 
protected right to due process.  Ibid.

There had been some question concerning whether the Whitney 
reasoning was applicable in subrogation cases, particularly 
in Florida.  The United States District Court for the Middle 
District of Florida, in Jensen v. Turnage, 782 F. Supp. 1527 
(M.D. Fla. 1990), specifically disagreed with the reasoning 
in Whitney.  However, this issue was addressed by the VA's 
Office of General Counsel in the above-cited VAOPGCPREC 15-94 
in which it was held that the reasoning in the Whitney case 
applied to subrogation cases.  In pertinent part, the General 
Counsel stated that, 
". . . case law contains nothing to suggest that veterans do 
not have the same constitutional due process protections with 
regard to a claim by VA under subrogation. . . . It, 
therefore, appears clear that when VA knows about a 
foreclosure and VA expects to hold the veteran liable under 
subrogation, VA is constitutionally required to notify the 
veteran, assuming the veteran may be reasonably located."  
Ibid., at paragraph 14.

The Board observes that this case presents a much different 
situation from that in Whitney.  Whitney and its progeny 
dealt with the situation in which a transferor veteran 
remained liable for loan guaranty indebtedness created by a 
transferee.  Underlying Whitney were concerns that the 
transferor veteran, who presumably had no actual knowledge of 
what became of his former property, may not have had notice 
of the transferee's default and subsequent foreclosure 
proceedings.  In this case, the appellant is the transferee, 
not the transferor.  A transferee will have at least actual 
knowledge of his own default.  The Board believes that due 
process concerns should be considered in this case with 
respect to notice of foreclosure proceedings.

With respect to whether actual notice of such legal 
proceedings is necessary, the Court has stated:

. . .the due process inquiry does not 
turn on whether a property owner knew 
that a foreclosure proceeding was taking 
place, but rather turns on whether the 
mortgagee has used his best efforts in 
good faith to put the owner on notice 
that a foreclosure is to take place. . . 
. The constitutionality of a foreclosure 
procedure depends not on the subjective 
understanding of the property owner, but 
on the objective propriety of the 
procedures used.  (citations omitted).  
Cf. Smith (Barbara) v. Derwinski, 1 Vet. 
App. 267, 277 (1991) (stating that in 
certain circumstances "notice by 
publication satisfies the Due Process 
Clause of the Fourteenth Amendment.").
		Buzinski v. Brown, 6 Vet. App. 360, 365 (1994)

Turning to the facts of this case, it is evident that the VA-
notice requirements applicable to indemnity and subrogation 
cases were complied with as the appellant was personally 
named and served in the foreclosure proceedings and as a 
result, a judgment was entered against him.  Although the 
appellant indicated that he was not present at the 
foreclosure proceeding, notice of the sale was published in 
the paper in the locality of the property at issue.  It is 
also clear that he was in contact with the lender in 1992 and 
in 1993 when he was granted forbearance from foreclosure for 
a time by the lender.  Thus, it appears that he had actual 
knowledge, if not of the actual date of foreclosure 
proceedings, at least that such were likely to occur.  

In any event, as noted above, "[t]he constitutionality of a 
foreclosure procedure depends not on the subjective 
understanding of the property owner, but on the objective 
propriety of the procedures used."  Buzinski v. Brown, 6 Vet. 
App. 360, 365 (1994) (citations omitted).  In this case, 
there is no indication that the appellant was not properly 
notified of the foreclosure proceedings, the sale of the 
property, or of his indebtedness to VA.  Actual notice of 
such proceedings is not necessary.

The appellant also contends that there was no opportunity 
given or improper notice was given to the appellant regarding 
the necessity of execution of a release at the June 1990 
closing.  The execution of a release from liability to the VA 
was a contractual matter to be settled between the buyer and 
the seller of the property.  A release is not a requirement, 
but rather an option which evidently was not investigated or 
executed by the appellant and his spouse.  VA is not required 
to give notice or an opportunity to execute such a release.  
The Board further observes that the June 1990 warranty deed 
specifically referred to VA and claims arising from the loan 
guaranty.  Thus, the appellant was, or should have been, 
aware of this and could have taken appropriate steps before 
signing the contract.

Amount of indebtedness

The appellant has alleged that the amount of the debt is 
improper.  The Board, however, finds no merit to this 
argument.  The total indebtedness with respect to a defaulted 
loan is the amount equal to the total of the unpaid principal 
of the loan, accrued interest on the loan at the time of the 
foreclosure sale and such reasonably necessary and proper 
charges associated with the liquidation of the loan, 
including advances for taxes, insurance and maintenance or 
repair of the real property securing the loan.  38 U.S.C.A. 
§ 3732(c)(1)(D) (West 1991 & Supp. 1998); 38 C.F.R. § 36.4321 
(1998).  The RO has provided the appellant with a detailed 
accounting, and the appellant has not provided specific 
argument any objective evidence which would lead the Board to 
believe that the calculated amount of the indebtedness is 
incorrect.

The appellant in essence contends that the amount and method 
of realization of the amount of the foreclosure sale was 
improper and the amount of the deficit judgment was improper.  
The Board notes that the appellant has not been specific as 
what he believes are the defects in this regard.  There is no 
evidence to support a finding that the appraised value of the 
property was too low, the evidence clearly shows that the 
property at issue was in disrepair and accordingly the value 
of the property was significantly lowered. 

Accordingly, the Board does not find any plausible evidence 
which supports the appellant's contentions. 

Legal responsibility of others

The appellant's last argument is that he is not a proper 
party from which to seek restitution and that other parties 
such as the mortgagee caused the debt and therefore should be 
liable.  As discussed in detail above, the appellant is 
indeed liable to VA under both indemnity and subrogation.  
The original borrower was retroactively released from 
liability by VA in October 1994.  The appellant, as 
transferee, assumed by warranty deed all of the liabilities 
of the original veteran-borrower, as shown by his signature 
on the June 1990 warranty deed, in which his obligation to 
indemnify VA was specifically mentioned.  Moreover, it is 
undisputed that the appellant's default created the loan 
guaranty indebtedness.  The appellant's argument is 
unpersuasive. 

Given the above, the Board need not delve into the alleged 
liability of others.  The Board cannot help but notice, 
however, that while the appellant blames Hurricane Andrew and 
legal disputes arising thereafter for many of his problems, 
the hurricane did not occur until August 1992, well after the 
Notice of Intention to Foreclose from the Lender was received 
by VA in January 1992.  

In summary, having addressed the appellant's contentions and 
having reviewed the evidence, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  For the reasons and bases stated above, the Board 
finds that the VA loan guaranty indebtedness of $20,070.27 
was properly established and the amount of the indebtedness 
is correct.

Additional comment

Certain of the appellant's arguments above may also serve as 
contentions with respect to the application of the standard 
of equity and good conscience.  See 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.964, 1.965 (1998).  As will be 
explained below, that matter, which is different from the 
issue of the validity of the indebtedness which has been 
addressed above, has not yet been addressed by the Committee.  
The Board intimates no position concerning the efficacy of 
the appellant's arguments under the standard of equity and 
good conscience.


ORDER

The VA loan guaranty indebtednessedness was properly created 
and the amount is correct.


REMAND

As the Board has determined that the debt was validly 
created, the remaining question is whether it would be 
against equity and good conscience to waive recovery the 
debt.  This issue has not been previously addressed by the 
Committee. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether an 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that initial adjudication of the issue of waiver of 
the indebtedness must be done by the agency of original 
jurisdiction prior to consideration by the Board.

The Board makes the following observations.  In hearing 
testimony provided in May 1999 the appellant indicated that 
he had been in the service for a couple of years.  However, 
the claims folder does not include any indication of his 
service dates.  The provisions of 38 C.F.R. § 1.964(f) 
provide that the indebtedness of a nonveteran obligor under 
the loan program is excluded from waiver.  Accordingly, it is 
imperative in this case verification of the appellant's 
service dates is required as he may not be eligible for a 
waiver under VA regulations.

With respect to the element of fault of the debtor, see 
38 C.F.R. § 1.965(a)(1), it appears that there is some 
discrepancy in the evidence.  The appellant has indicated 
that Hurricane Andrew played a role in his default [see the 
hearing transcript, page 4-5].  However, information 
currently of record indicates that the first uncured default 
was in October 1991 and Hurricane Andrew did not occur until 
August 1992.  The Committee should, if necessary, seek 
clarification concerning this matter.

Accordingly, the matter is remanded to the RO for the 
following action:

1.  The RO should determine as a 
threshold matter whether the appellant in 
this case was a veteran.  In that regard 
verification of his dates of service 
should be obtained.  

2.  The appellant's request for waiver of 
the charged loan guaranty indebtedness 
should then be reviewed by the Committee, 
applying all appropriate law and 
regulations.  If additional development 
of the evidence is deemed to be warranted 
by the Committee, such should be 
accomplished.

Thereafter, a decision should be rendered by the Committee.  
If the waiver sought is not granted, a supplemental statement 
of the case should be issued to the appellant and he should 
be provided an opportunity to respond.  Subsequently, the 
claims folder and loan guaranty file should be returned to 
the Board for further review, if necessary.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted as to this specific issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





  The Board notes that the veteran who was the original borrower did receive such a release from liability 
retroactively from VA in October 1994.  See 38 U.S.C.A. § 3713(b)
  For future reference the Committee's attention is directed to VAOGCPREC 6-98, which holds, in essence, 
that the both validity and waiver issues should be decided before informing an appellant of his or her right to 
appeal to the Board.

